Title: To Thomas Jefferson from Francis Walker Gilmer, 4 December 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
New York
Decr 4th 1824
I have this moment received your letter of Novr 30th. most of the inquiries I had already answered by anticipation. I am sorry we cannot obtain Torrey, but believe Emmet will make quite as able a lecturer, on chemistry,  he is superior. He will certainly accept it. I have seen him at my room.as to the law chair, I am utterly dismayed by the labour it will require, so soon after a long & most dreadful illness, from the symptoms of which I am still far from having recovered, and the debility consequent on it, I am sure must continue for months, even with every recreation. I must beg therefore that should I not write again on the subject before your meeting of the visitors, another person may be selected—and I be left to outgrow if possible, the effects of my illness.I omitted to mention, that I found the price of a skeleton so enormous in London, that I forebore to purchase one, especially as Dr G: Sharpe Patterson of Baltimore promises you one, in his letter. Should that resource fail you Dr Watson of Richmond has lately procured a fine one, which I should suppose he would transfer to you, to be replaced by one you may import. They are generally to be had here from Paris, but the only two now here, I learn are indifferent.My sickness beside having produced as much suffering as man can induce, every way disconcerts all my plans,  and I assure you, it is too serious, to allow me to enter into new schemes of labour.For Ethics, I have made no inquiries, because I supposed you had long ago made your selection.I am still confined to my room, tho I now walk about a little in it. I hope to see you about Christmas, tho’ I do not despair of setting out for Richmond in 8 or 10 days.with best wishes for your continued health.yours most trulyF. W. Gilmerneither did I procure a cabinet of minerals. I went to Mawe in the Strand to purchase a set, & found by accident he had lately sent you a 40 guin. set, not knowing whether these were for your own use or that of the University, I abstained from the purchase—The price too seemed to me enormous, for the number & value of the minerals.